DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 3 and 54 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  although reference characters in parenthesis are ignored, “outlet opening (14)” is objected to, and should be corrected, e.g., --outlet opening (15)--.  
Claim 11 is objected to, since “at or on” is improper. The stop 20 as disclosed, e.g., in Fig. 13, is on the bracket 29 that defines the receiver 11. 
Rejection under 112 (a)/1st or 112 (b)/2nd paragraph for insufficient disclosure or clarity is not applied at this time, since it appears that the claim deficiencies are of forms and not of enablement or clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "providing a receiver…outer contour (5) on a key (1)" in line 7, rendering the claim indefinite. The contour is on the workpiece or part that is being removed and not the key or the spanner.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2015 102 376 (DE`376).

    PNG
    media_image1.png
    456
    538
    media_image1.png
    Greyscale
DE`376 discloses all of the limitations of claim 10, i.e., a key A for removing at least one part of a sanitary attachment capable of, the key comprising a receiver 5 that defines a direction of attachment Fig. 2, rotational axis and includes a non-circular inner contour grooves 9; a ridge engaging surfaces or 14 provided downstream of the receiver in the direction of attachment Fig. 2, with which an indentation defined by workpiece in a non-circular outer contour of the part workpiece that corresponds to the inner contour of the receiver, engages when the inner contour is rotated around an axis of rotation Fig. 2 relative to the outer contour.
Regarding claim 11, PA (DE`376) meets the limitations, i.e., comprising a rotation stop grooves 9 or the ledge defined by 14 at or on the receiver.  
Regarding claim 12, PA meets the limitations, i.e., comprising a lever 2 located in line with the receiver 93.  
Regarding claim 12, PA meets the limitations, i.e., wherein the receiver 5 is configured to be locked continuously on all side.

Claims 1, 2, 4-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/154063 (WO`063).

    PNG
    media_image2.png
    352
    282
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    353
    209
    media_image3.png
    Greyscale
WO`063 meets all of the limitations of claim 1 and its associated article claim 10, as described below, i.e., a method of removing at least one part 6 of a sanitary attachment, the part having a non-circular outer contour 6, 22 and being adjustable through a rotational movement longitudinal around an axis of rotation between a fixed position Fig. 4, in which the part is held in place, and a released position Fig. 3, in which the part can be detached in a direction of detachment, the method comprising: providing a receiver 24 defined by 21, Fig. 6 that corresponds to the non-circular outer contour Fig. 4 on a key 21; placing the key onto the part Fig. 4; rotating the key around the axis of rotation so that, first, the part is also rotated into the released position Fig. 3 and, second, the receiver engaging surface engages with the non-circular outer contour; and detaching the key with the part in the direction of detachment.
WO`063 discloses all of the limitations of claim 10, i.e., a key 21, Fig. 11 partially shown here for removing at least one part 1 of a sanitary attachment the key comprising a receiver interior engaging surface that defines a direction of attachment Fig. 11 and includes a non-circular inner contour stepped; a ridge 23, or surfaces between 23 provided downstream of the receiver in the direction of attachment, with which an indentation 22 in a non-circular outer contour of the part workpiece 1 that corresponds to the inner contour of the receiver, engages when the inner contour is rotated around an axis of rotation Fig. 11 relative to the outer contour.
Regarding claim 2, PA (prior art, WO`063) meets the limitations, i.e., further comprising clipping the part 6 into the fixed position Fig. 4.  
Regarding claim 4, PA meets the limitations, i.e., wherein the non-circular outer contour at least partially defines an indentation between 6 and 22, Fig. 6.  
Regarding claim 5, PA meets the limitations, i.e., wherein the part 6 is inserted into or onto an outlet opening 2 of a sanitary fitting Fig. 6.  
Regarding claim 6, PA meets the limitations, i.e., wherein the part 6 at least one of 11 6122692-1encompasses an outlet structure, contains a jet regulator Abstract, or contains a jet former.  
Regarding claim 7, PA meets the limitations, i.e., further comprising providing a rotation stop bottom ledge defined by 23 as part of the receiver 24 which then comes into contact with the part bottom of 22 when the receiver engages with a back of the part.  
Regarding claim 8, PA meets the limitations, i.e., further comprising producing the rotation of the key 21 by a lever bottom handle which is operable about the axis of rotation.  
Regarding claim 11, PA (DE`063) meets the limitations, i.e., comprising a rotation stop bottom/sides of 23 at or on the receiver.  
Regarding claim 12, PA meets the limitations, i.e., comprising a lever flared handle located in line with the receiver.  
Regarding claim 13, PA meets the limitations, i.e., wherein the receiver is configured to be locked continuously on all side Fig. 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO`063 in view of Stein et al. (10,767,798 “Stein”).
 WO`063 meets all of the limitations of claims 3 and 9, as described above, except for disclosing a non-threaded connection and for a locking tongue to be bent.

    PNG
    media_image4.png
    689
    542
    media_image4.png
    Greyscale
Stein teaches a sanitary fitting wherein the main body or the mouth part 20 may be coupled to the hose via a non-screwed connection, e.g., snap connection. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to apply the invention of WO`063 to a non-screwed part as taught by Stein for working on fitting without threaded connection.  
Regarding claim 9, PA (prior art, WO`063 modified by Stein) meets the limitations, i.e., snap connection elastic/bending.
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Baxter spanner, Weis et al. key 5’ for workpieces with bayonet or threaded coupling and Fleischmann flow modifier key are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
June 18, 2022						Primary Examiner, Art Unit 3723